Title: From John Adams to Adriaan Pieterszoon Loosjes, 11 September 1782
From: Adams, John
To: Loosjes, Adriaan Pieterszoon



The Hage Sept 11. 1782
Sir

The Evening of the Second, I had the Pleasure of receiving from you, a most elegant Present in a Volume intitled “Gedenkzuil ter Gelegenheid der Vry—Verklaaring Van Noord America.” It is indeed “Monumentum aere perennius.” The Connection formed between your Country, Sir and mine is an Event of So much Importance to both Nations, and will have Consequences So extensive in the political System of the World, that it was with peculiar Pleasure, I Saw this Collection of Documents, which relate to it. Such a Collection had before been attempted in English but it was incompleat, as you See by the inclosed.
I lament exceedingly that I am not posessed of enough of the Dutch Language, to judge for myself of your History of this Event, much less of the Merits of the Ode in Celebration of it, but from the imperfect Interpretation of them, which I have been able to obtain, I was much pleased with both.
As you love Poetry and I presume read English, I beg your Acceptance of the Works of Thompson which will gratify your Love of Liberty as well as of Poetry.
I Shall desire the Bookseller to prepare me a few Setts of your Volume to be sent to America and placed in the Libraries of Philadelphia and Boston, as well as those of the Universities of Cambridge New Haven, Prince Town Philadelphia and Williamsburg.

I Should be happy in an opportunity to form a further Acquaintance with you, and to assure you in Person of the Respect and Esteem, of, sir, your most obedient &c

